Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11 and 13-30 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 13 and 18 neither Krause (US20050253000A1) nor Nickel (US5009371A) disclose every single limitation as set forth, nor does the combination of Krause and Nickel teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “wherein an individual aerodynamic vane of the plurality of aerodynamic vanes is adjustably tilted with respect to a direction of motion tangent to the concentric rows at a tilt angle, and wherein the tilt angle is adjusted based on at least a speed of the rotation of the first rotor or the second rotor” in combination with the other limitations of the claim. 
Claims 2-3, and 5-11 are allowed because they depend from claim 1.
Claims 14-17 are allowed because they depend from claim 13.
Claims 19- 30 are allowed because they depend from claim 18.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725